COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-15-00043-CR
Style:                              Dejesus Fobbs
                                    v. The State of Texas
Date motion filed:                  February 16, 2015
Type of motion:                     Motion to Substitute Counsel
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                                  Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
          Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The motion does not indicate that appellant’s counsel, James Spencer, seeks to withdraw from representing
          appellant. See TEX. R. APP. P. 6.5. Additionally, the motion does not show that it was delivered to appellant
          “in person or mailed—both by certified and by first-class mail” at his last known address. See TEX. R. APP. P.
          6.5(b), (d). Accordingly, we deny the motion to substitute counsel.
          By filing this motion, Joel H. Bennett has appeared as counsel of record for appellant. See TEX. R. APP. P. 6.2,
          9.1. James Spencer remains as appellant’s lead counsel until new lead counsel is designated or a motion to
          withdraw or substitute counsel that complies with Rule 6.5 is filed and granted. See TEX. R. APP. P. 6.1(c), 6.5.


Judge's signature:       /s/ Terry Jennings
                         



Date: February 26, 2015